Title: To Alexander Hamilton from Francisco de Miranda, 17 August 1798
From: Miranda, Francisco de
To: Hamilton, Alexander



à Londres ce 17—Aoust 1798.

Voi-ci mon tres cher ami, la Copie d’une Lettre que j’ai eû l’honneur de vous ecrir il y-a quelque tems, et dont j’atends la reponse avec impatience. C’est l’objet le plus grand et le plus glorieux qui s’est jamais presenté dans ce monde ici. Ils nous apartient de gagner l’estime de la posteritée en faisant sont bonheur; ou sa haine en laissant echapper un evenement aussi avantageux, dans le plus favorable moment possible!
Mr. King vous dira tout le reste, et plus.
à Dieu   yours allways

Miranda.
A. Hamilton Esqe.

